 1

 2

 3                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 4                                     TACOMA DIVISION

 5
     CARYANN MILLER,                                           3:17-CV-05762-TSZ
 6     Plaintiff,

 7   vs.

 8   NANCY BERRYHILL,                                          ORDER
     Commissioner of Social Security,
 9     Defendant.

10

11          It is hereby ORDERED that attorney fees in the amount of $2,404.17 shall be awarded to

12   Plaintiff pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412. Attorney fees will be

13   paid to Plaintiff’s attorney, dependent upon verification that Plaintiff has no debt which qualifies

14   for offset against the awarded fees, pursuant to the Treasury Offset Program as discussed in

15   Astrue v. Ratliff, 130 S.Ct. 2521 (2010).

16          If Plaintiff has no such debt, then the check shall be made out to Plaintiff’s attorney and

17   mailed to Plaintiff’s attorney’s office as follows: Kevin Kerr, P.O. Box 14490, Portland, OR

18   97293. If Plaintiff has a debt, then the check for any remaining funds after offset of the debt

19   shall be made to Plaintiff and mailed to Plaintiff's attorney's office at the address stated above.

20          DATED this 30th day of October, 2018.

21

22
                                                            A
                                                            Thomas S. Zilly
                                                            United States District Judge
 1   Presented by:

 2   s/ Kevin Kerr
     KEVIN KERR, WSB #47715
 3   Schneider Kerr & Robichaux
     PO Box 14490
 4   Portland, OR 97293
     (503) 255-9092
 5   kevinkerr@schneiderlaw.com

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
